                       Case 5:20-cv-05799-LHK Document 382 Filed 12/14/20 Page 1 of 10


                   1   [Counsel identified on signature pages]

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12                                UNITED STATES DISTRICT COURT
               13                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               14
                                                           SAN JOSE DIVISION
               15

               16      NATIONAL URBAN LEAGUE, et al.,                CASE NO. 5:20-cv-05799-LHK
               17                                     Plaintiffs,    JOINT STATEMENT RE: PRIVILEGE
                                     v.                              LOG AND PRIVILEGE DISPUTES
               18
                                                                     (DKT. 380)
               19      WILBUR L. ROSS, JR., et al.,
                                                                     Date:    December 14, 2020
               20                                     Defendants.    Time:    N/A
                                                                     Place:   Courtroom 8
               21                                                    Judge:   Hon. Lucy H. Koh
               22

               23

               24

               25

               26

               27

               28

                                                                                         CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                              JOINT STATEMENT RE: PRIVILEGE LOG &
 SAN FRANCISCO
                                                                                               PRIVILEGE DISPUTES
                        Case 5:20-cv-05799-LHK Document 382 Filed 12/14/20 Page 2 of 10


                   1
                                Pursuant to the Court’s Order on December 13, 2020 (Dkt. 380), the parties to this action,
                   2
                       by their respective counsel, respectfully submit the following Joint Statement regarding an
                   3
                       expedited schedule to produce a privilege log and to brief privilege disputes.
                   4
                       I.       BACKGROUND
                   5
                                On December 13, 2020, the Court entered an Amended Order Denying Motion for
                   6
                       Reconsideration and Clarifying Order to Compel (“December 13 Order”) (Dkt. 380). In the
                   7
                       December 13 Order, the Court ordered the parties, by December 14, 2020 to (1) meet and confer,
                   8
                       and (2) file a joint statement proposing an expedited schedule to produce a privilege log and to
                   9
                       brief privilege disputes. December 13 Order at 9. The Court ordered the parties to prioritize
               10
                       high priority objections first; ordered that the parties must meet and confer before briefing any
               11
                       privilege disputes; and ordered that the same three-judge panel of United States Magistrate
               12
                       Judges that previously ruled on the parties’ privilege disputes rule on these privilege disputes in
               13
                       camera. Id.
               14
                                Pursuant to the December 13 Order, Plaintiffs and Defendants met and conferred
               15
                       regarding an expedited schedule to produce a privilege log and to brief privilege disputes on
               16
                       December 14, 2020. Plaintiffs and Defendants were able to agree on an expedited schedule to
               17
                       produce a privilege log and to brief privilege disputes. Accordingly, the parties present their
               18
                       proposed schedule for ongoing production of privilege logs and briefing of privilege disputes
               19
                       below.
               20
                       II.      DOCUMENT PRODUCTION, PRIVILEGE LOGS, AND PRIVILEGE DISPUTES
               21
                                At the outset, the parties note that the Court previously provided guidance regarding
               22
                       handling privilege disputes in several orders on the privilege dispute process, including its Order
               23
                       to Produce Inspector General Document Production (Dkt. 132), Order Re: Privilege Disputes
               24
                       (Dkt. 140), and Order on Procedures for In Camera Privilege Review by Magistrate Judges
               25
                       (“Order Re: Privilege Review”) (Dkt. 163). The jointly proposed schedule and procedures
               26
                       regarding Defendants’ production of privilege logs and rolling resolution privilege disputes are
               27
                       consistent with the Court’s prior orders regarding privilege disputes. In particular, the proposed
               28
                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      1            JOINT STATEMENT RE: PRIVILEGE LOG &
 SAN FRANCISCO
                                                                                                    PRIVILEGE DISPUTES
                       Case 5:20-cv-05799-LHK Document 382 Filed 12/14/20 Page 3 of 10


                   1
                       schedule attempts to mirror the Court’s Order Re: Privilege Review, particularly in light of the
                   2
                       expedited discovery period in this case.
                   3
                              Given the expedited nature of the discovery period, and consistent with the Court’s Order
                   4
                       Re: Privilege Review and December 13 Order, the parties propose the following schedule and
                   5
                       deadlines:
                   6
                          •   December 14, 2020: Defendants provide their first privilege log, accompanying their
                   7
                              production of over 60,000 documents.
                   8
                          •   December 17, 2020 by 7:00 p.m. Pacific Standard Time: Defendants (1) provide
                   9
                              Plaintiffs with a production of documents, and (2) produce a privilege log including any
               10
                              additional documents Defendants reviewed and withheld up to the time of their
               11
                              production on December 17, at 7:00 p.m.; the privilege log will include the basis on
               12
                              which each document was withheld, providing a log similar to that which Defendants
               13
                              provided in their privilege review at Dkt. 154-2.
               14
                          •   December 18, 2020 by 7:00 p.m. Pacific Standard Time: The parties meet and confer
               15
                              within 24 hours of Defendants’ privilege log production, regarding any privilege
               16
                              dispute(s). No less than three hours prior to the meet and confer, Plaintiffs will provide
               17
                              Defendants a list of the challenged withheld documents in Defendants’ privilege log.
               18
                          •   December 19, 2020 by 10:00 a.m. Pacific Standard Time: Defendants will state
               19
                              whether they will change any of the privilege designations on any of the challenged
               20
                              documents.
               21
                          •   December 20, 2020 on or before 5:00 p.m. Pacific Standard Time: The parties will
               22
                              file simultaneous briefing on any privilege dispute(s) they cannot resolve, with the
               23
                              underlying documents for in camera review by the Magistrate Judges. Plaintiffs will
               24
                              demarcate their high-priority objections.
               25
                          •   December 21, 2020 on or before 7:00 p.m. Pacific Standard Time: Defendants (1)
               26
                              produce all remaining documents not already produced in earlier productions; and (2)
               27
                              produce a privilege log including any additional documents Defendants reviewed and
               28

                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     2            JOINT STATEMENT RE: PRIVILEGE LOG &
 SAN FRANCISCO
                                                                                                   PRIVILEGE DISPUTES
                       Case 5:20-cv-05799-LHK Document 382 Filed 12/14/20 Page 4 of 10


                   1
                              withheld up to the time of this final production; the privilege log should include the basis
                   2
                              on which each document was withheld, providing a log similar to that which Defendants
                   3
                              provided in their privilege review at Dkt. 154-2.
                   4
                          •   December 22, 2020 by 7:00 p.m. Pacific Standard Time: The parties meet and confer
                   5
                              within 24 hours of Defendants’ privilege log production, regarding any privilege
                   6
                              dispute(s). No less than three hours prior to the meet and confer, Plaintiffs will provide
                   7
                              Defendants a list of the challenged withheld documents in Defendants’ privilege log.
                   8
                          •   December 23, 2020 by 10:00 a.m. Pacific Standard Time: Defendants will state
                   9
                              whether they will change any of the privilege designations on any of the challenged
               10
                              documents.
               11
                          •   December 23, 2020 on or before 5:00 p.m. Pacific Standard Time: The parties will
               12
                              file simultaneous briefing on any privilege dispute(s) they cannot resolve, along with the
               13
                              underlying documents for in camera review by the Magistrate Judges. Plaintiffs will
               14
                              demarcate their high-priority objections.
               15
                          •   Production of Documents: If the Magistrate Judges determine that any documents
               16
                              withheld by Defendants are not, in fact, privileged, Defendants will have 48 hours to
               17
                              produce the documents at issue or to file objections with the District Judge. If
               18
                              Defendants file timely objections with the District Judge, the Magistrate Judges’ ruling
               19
                              will be stayed until the District Judge rules on the objections. If the District Judge
               20
                              affirms the determination of the Magistrate Judges’ ruling that the documents are not
               21
                              privileged, Defendants must produce the documents at issue by 11:59 p.m. Eastern
               22
                              Standard Time the day of that adverse determination, or within 12 hours of that adverse
               23
                              determination, whichever is later.
               24
                              To the extent Defendants produce additional privilege logs in this matter, privilege
               25
                       disputes will follow a commensurate timeline of events as laid out above, with the simultaneous
               26
                       briefing occurring on 5:00 p.m. Pacific Standard Time on the same day Defendants state whether
               27
                       they will change any designations.
               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      3            JOINT STATEMENT RE: PRIVILEGE LOG &
 SAN FRANCISCO
                                                                                                    PRIVILEGE DISPUTES
                       Case 5:20-cv-05799-LHK Document 382 Filed 12/14/20 Page 5 of 10


                   1
                              Defendants further propose that rulings by the Magistrate Judges on each submission of
                   2
                       privilege disputes be made in the form of one or two decisions so as to enable orderly
                   3
                       compliance. In light of the arduous process required for Defendants to finalize productions, see
                   4
                       ECF No. 376-1 at ¶ 8, it would be extraordinary difficult for Defendants to produce documents in
                   5
                       response to multiple adverse orders in quick succession.
                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     4            JOINT STATEMENT RE: PRIVILEGE LOG &
 SAN FRANCISCO
                                                                                                   PRIVILEGE DISPUTES
                       Case 5:20-cv-05799-LHK Document 382 Filed 12/14/20 Page 6 of 10


                   1

                   2
                       Dated: December 14, 2020               LATHAM & WATKINS LLP
                   3
                                                              By: /s/ Sadik Huseny
                   4                                             Sadik Huseny
                   5                                          Sadik Huseny (Bar No. 224659)
                                                              sadik.huseny@lw.com
                   6                                          Steven M. Bauer (Bar No. 135067)
                                                              steven.bauer@lw.com
                   7                                          Amit Makker (Bar No. 280747)
                                                              amit.makker@lw.com
                   8                                          Shannon D. Lankenau (Bar. No. 294263)
                                                              shannon.lankenau@lw.com
                   9                                          LATHAM & WATKINS LLP
                                                              505 Montgomery Street, Suite 2000
               10                                             San Francisco, CA 94111
                                                              Telephone: 415.391.0600
               11                                             Facsimile: 415.395.8095
               12                                             Melissa Arbus Sherry (pro hac vice)
                                                              melissa.sherry@lw.com
               13                                             Richard P. Bress (pro hac vice)
                                                              rick.bress@lw.com
               14                                             Anne W. Robinson (pro hac vice)
                                                              anne.robinson@lw.com
               15                                             Tyce R. Walters (pro hac vice)
                                                              tyce.walters@lw.com
               16                                             Gemma Donofrio (pro hac vice)
                                                              gemma.donofrio@lw.com
               17                                             Christine C. Smith (pro hac vice)
                                                              christine.smith@lw.com
               18                                             LATHAM & WATKINS LLP
                                                              555 Eleventh Street NW, Suite 1000
               19                                             Washington, D.C. 20004
                                                              Telephone: 202.637.2200
               20                                             Facsimile: 202.637.2201
               21                                             Attorneys for Plaintiffs National Urban League;
                                                              League of Women Voters; Black Alliance for
               22                                             Just Immigration; Harris County, Texas; King
                                                              County, Washington; City of San Jose,
               23                                             California; Rodney Ellis; Adrian Garcia; and
                                                              the NAACP
               24
                       Dated: December 14, 2020               By: /s/ Jon M. Greenbaum
               25
                                                              Kristen Clarke (pro hac vice)
               26                                             kclarke@lawyerscommittee.org
                                                              Jon M. Greenbaum (Bar No. 166733)
               27                                             jgreenbaum@lawyerscommittee.org
                                                              Ezra D. Rosenberg (pro hac vice)
               28                                             erosenberg@lawyerscommittee.org

                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          5            JOINT STATEMENT RE: PRIVILEGE LOG &
 SAN FRANCISCO
                                                                                        PRIVILEGE DISPUTES
                       Case 5:20-cv-05799-LHK Document 382 Filed 12/14/20 Page 7 of 10


                   1                                          Ajay Saini (pro hac vice)
                                                              asaini@lawyerscommitee.org
                   2                                          Maryum Jordan (Bar No. 325447)
                                                              mjordan@lawyerscommittee.org
                   3                                          Pooja Chaudhuri (Bar No. 314847)
                                                              pchaudhuri@lawyerscommittee.org
                   4
                                                              LAWYERS’ COMMITTEE FOR CIVIL
                   5                                          RIGHTS UNDER LAW
                                                              1500 K Street NW, Suite 900
                   6                                          Washington, DC 20005
                                                              Telephone: 202.662.8600
                   7                                          Facsimile: 202.783.0857

                   8                                          Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
                   9                                          Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
               10                                             Immigration; Rodney Ellis; Adrian Garcia; the
               11                                             NAACP; and Navajo Nation

               12                                             Wendy R. Weiser (pro hac vice)
                                                              weiserw@brennan.law.nyu.edu
               13                                             Thomas P. Wolf (pro hac vice)
                                                              wolft@brennan.law.nyu.edu
               14                                             Kelly M. Percival (pro hac vice)
                                                              percivalk@brennan.law.nyu.edu
               15                                             BRENNAN CENTER FOR JUSTICE
                                                              120 Broadway, Suite 1750
               16                                             New York, NY 10271
                                                              Telephone: 646.292.8310
               17
                                                              Facsimile: 212.463.7308
               18
                                                              Attorneys for Plaintiffs National Urban League;
               19                                             City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
               20                                             Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               21                                             NAACP; and Navajo Nation
               22                                             Mark Rosenbaum (Bar No. 59940)
                                                              mrosenbaum@publiccounsel.org
               23                                             PUBLIC COUNSEL
               24                                             610 South Ardmore Avenue
                                                              Los Angeles, California 90005
               25                                             Telephone: 213.385.2977
                                                              Facsimile: 213.385.9089
               26
                                                              Attorneys for Plaintiff City of San Jose
               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          6             JOINT STATEMENT RE: PRIVILEGE LOG &
 SAN FRANCISCO
                                                                                         PRIVILEGE DISPUTES
                       Case 5:20-cv-05799-LHK Document 382 Filed 12/14/20 Page 8 of 10


                   1                                          Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
                   2                                          Jason Searle (pro hac vice)
                                                              jasearle@nndoj.org
                   3                                          NAVAJO NATION DEPARTMENT OF
                                                              JUSTICE
                   4
                                                              P.O. Box 2010
                   5                                          Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
                   6
                                                              Attorneys for Navajo Nation
                   7
                       Dated: December 14, 2020               By: /s/ Danielle Goldstein
                   8                                          Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
                   9                                          Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               10                                             Danielle Goldstein (Bar No. 257486)
               11                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               12                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               13                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               14                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               15                                             Facsimile: 213.978.8312
               16                                             Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: December 14, 2020               By: /s/ Michael Mutalipassi
               18                                             Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
               19                                             Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
               20                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               21                                             Salinas, CA 93901
                                                              Telephone: 831.758.7256
               22                                             Facsimile: 831.758.7257
               23                                             Attorneys for Plaintiff City of Salinas
               24
                       Dated: December 14, 2020               By: /s/ Rafey S. Balabanian
               25                                             Rafey S. Balabanian (Bar No. 315962)
                                                              rbalabanian@edelson.com
               26                                             Lily E. Hough (Bar No. 315277)
                                                              lhough@edelson.com
               27                                             EDELSON P.C.
                                                              123 Townsend Street, Suite 100
               28                                             San Francisco, CA 94107

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          7             JOINT STATEMENT RE: PRIVILEGE LOG &
 SAN FRANCISCO
                                                                                         PRIVILEGE DISPUTES
                       Case 5:20-cv-05799-LHK Document 382 Filed 12/14/20 Page 9 of 10


                   1                                          Telephone: 415.212.9300
                                                              Facsimile: 415.373.9435
                   2
                                                              Rebecca Hirsch (pro hac vice)
                   3                                          rebecca.hirsch2@cityofchicago.org
                                                              CORPORATION COUNSEL FOR THE
                   4
                                                              CITY OF CHICAGO
                   5                                          Mark A. Flessner
                                                              Stephen J. Kane
                   6                                          121 N. LaSalle Street, Room 600
                                                              Chicago, IL 60602
                   7                                          Telephone: (312) 744-8143
                                                              Facsimile: (312) 744-5185
                   8
                                                              Attorneys for Plaintiff City of Chicago
                   9
                       Dated: December 14, 2020               By: /s/ Donald R. Pongrace
               10                                             Donald R. Pongrace (pro hac vice)
                                                              dpongrace@akingump.com
               11
                                                              Merrill C. Godfrey (Bar No. 200437)
               12                                             mgodfrey@akingump.com
                                                              AKIN GUMP STRAUSS HAUER & FELD
               13                                             LLP
                                                              2001 K St., N.W.
               14                                             Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
               15                                             Facsimile: 202-887-4288
               16                                             Attorneys for Plaintiff Gila River Indian
                                                              Community
               17
                       Dated: December 14, 2020               By: /s/ David I. Holtzman
               18
                                                              David I. Holtzman (Bar No. 299287)
               19                                             David.Holtzman@hklaw.com
                                                              HOLLAND & KNIGHT LLP
               20                                             Daniel P. Kappes
                                                              Jacqueline N. Harvey
               21                                             50 California Street, 28th Floor
                                                              San Francisco, CA 94111
               22                                             Telephone: (415) 743-6970
                                                              Fax: (415) 743-6910
               23
                                                              Attorneys for Plaintiff County of Los Angeles
               24

               25

               26

               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          8             JOINT STATEMENT RE: PRIVILEGE LOG &
 SAN FRANCISCO
                                                                                         PRIVILEGE DISPUTES
                       Case 5:20-cv-05799-LHK Document 382 Filed 12/14/20 Page 10 of 10


                   1   DATED: December 14, 2020                             JEFFREY BOSSERT CLARK
                                                                            Acting Assistant Attorney General
                   2
                                                                            JOHN V. COGHLAN
                   3
                                                                            Deputy Assistant Attorney General
                   4
                                                                            AUGUST E. FLENTJE
                   5                                                        Special Counsel to the Assistant
                                                                             Attorney General
                   6
                                                                            ALEXANDER K. HAAS
                   7
                                                                            Branch Director
                   8
                                                                            DIANE KELLEHER
                   9                                                        BRAD P. ROSENBERG
                                                                            Assistant Branch Directors
               10
                                                                            /s/ M. Andrew Zee
               11
                                                                            ALEXANDER V. SVERDLOV
               12                                                             (New York Bar No. 4918793)
                                                                            STEPHEN EHRLICH
               13                                                           M. ANDREW ZEE (CA Bar No. 272510)
                                                                            Trial Attorneys
               14                                                           U.S. Department of Justice
               15                                                           Civil Division - Federal Programs Branch
                                                                            1100 L Street, NW
               16                                                           Washington, D.C. 20005
                                                                            Telephone: (202) 305-0550
               17
                                                                            Attorneys for Defendants
               18

               19

               20
                                                               ATTESTATION
               21
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               22
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               23
                       in this filing.
               24
                       Dated: December 14, 2020                          LATHAM & WATKINS LLP
               25

               26                                                        By: /s/ Sadik Huseny
                                                                             Sadik Huseny
               27

               28

                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     9            JOINT STATEMENT RE: PRIVILEGE LOG &
 SAN FRANCISCO
                                                                                                   PRIVILEGE DISPUTES
